I dissent, upon the ground that it was error for the trial court to admit the evidence of the witnesses called as experts as to the values of other property in the vicinity of the plaintiffs' property on Forty-second street. This was in violation of the rule laid down by us in the Jamieson Case
(147 N.Y. 322); a rule which has invariably been adhered to. The error was material and the objection taken to the admission of such evidence distinctly called the attention of the court to the point. If the rule has any value in this class of cases, the error in departing from it should not be disregarded.
CULLEN, Ch. J., WERNER and CHASE, JJ., concur with HISCOCK, J.; O'BRIEN and EDWARD T. BARTLETT, JJ., concur with GRAY, J.
Judgment affirmed.